As filed with the Securities and Exchange Commission on January 19, 2011 File No. 811-22492 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-18F-1 NOTIFICATION OF ELECTION PURSUANT TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 MAINGATE TRUST (Exact Name of Registrant) NOTIFICATION OF ELECTION The undersigned registered open-end investment company (“Registrant”), on behalf of its series, the MainGate MLP Fund, hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940.It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the Registrant has caused this notification of election to be duly executed on its behalf in the city of Memphis and the state of Tennessee on the 19, day of January 2011. Signature:MAINGATE TRUST on behalf of its series, the MainGate MLP Fund By:/s/ Matthew G. Mead Matthew G. Mead President Attest:/s/ Geoffrey P. Mavar Geoffrey P. Mavar Chief Financial Officer
